DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I, and election without traverse of Species B, in the reply filed on 1/20/2021 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jasko 20100316484.
Regarding claim 1
A flange comprising: a flange body (flange 154, Figs. 6-7, [0036]) annularly disposed about a longitudinal axis (engine longitudinal axis), the flange body comprising a first radial side (first radial side being the top portion of the flange body in Fig. 6, annotated in Fig. 6 below) and a second radial side (bottom portion of the flange body drawn in Fig. 6, annotated in Fig. 6 below) radially opposite the first radial side, the flange body defining a first fastener hole and a circumferentially adjacent second fastener hole (first and second fastener holes are annotated in figure 6 below), each fastener hole formed through the flange body; and a scallop feature (radially-aligned slots 190, Fig. 6, [0036]) formed through the flange body and disposed circumferentially between the first and second fastener holes (as shown in Fig. 6), the scallop feature extending radially from the first radial side through at least a portion of the flange body (Fig. 6); wherein the scallop feature comprises a first side and a second side, parallel to the first side (first and second sides are annotated in the figure below).
Regarding claim 2, Jasko teaches the invention as discussed above for claim 1, and it further teaches:
The flange of claim 1, wherein the first and second sides have a radial orientation (see Fig. 6; first and second sides are annotated in Fig. 6 below)
Regarding claim 3, Jasko teaches the invention as discussed above for claim 1, and it further teaches:
The flange of claim 1, wherein a length of the first and second sides is greater than one-half of a radial length of the scallop feature (first side and second side are the straight portion of the slot 190, and they are longer than half of the length of the slot, as seen in Fig. 6).

    PNG
    media_image1.png
    549
    886
    media_image1.png
    Greyscale

Regarding claim 4, Jasko teaches the invention as discussed above for claim 1, and it further teaches:
The flange of claim 1, wherein the scallop feature extends radially from the first radial side to a fastener diameter of at least one of the first and second fastener holes (scallop feature extends to and meets the fastener diameter as seen in Fig. 7, and highlighted in the annotations of figure 7 below).

    PNG
    media_image2.png
    422
    549
    media_image2.png
    Greyscale

Regarding claim 5, Jasko teaches the invention as discussed above for claim 1, and it further teaches:
The flange of claim 1, wherein the scallop feature extends circumferentially between a fastener diameter of each of the first and second fastener holes (Fig. 6 shows the scallop features located circumferentially between the fastener holes).
Regarding claim 7, Jasko teaches the invention as discussed above for claim 1, and it further teaches:
The flange of claim 1, wherein the first radial side is a radially outward side of the flange (first radial side is labeled in Fig. 6 above, and located on the outward radial side of the flange).
Regarding claim 16, Jasko teaches:
A gas turbine engine ([0023, 0042]) comprising: a case (OGV structure 112, Figs. 6-7, [0036]); and a flange (Figs. 6-7, [0036]) in communication with the case, the flange 
Regarding claim 17, Jasko teaches the invention as discussed above for claim 16, and it further teaches: 
The gas turbine engine of claim 16, wherein the first and second sides have a radial orientation (see Fig. 6; first and second sides are annotated in Fig. 6 below). 
Regarding claim 18, Jasko teaches the invention as discussed above for claim 16, and it further teaches:
The gas turbine engine of claim 16, wherein a length of the first and second sides  is greater than one-half of a radial length of the scallop feature (first side and second side are the straight portion of the slot 190, and they are longer than half of the length of the slot, as seen in Fig. 6).

    PNG
    media_image1.png
    549
    886
    media_image1.png
    Greyscale

Regarding claim 19, Jasko teaches the invention as discussed above for claim 16, and it further teaches:
The gas turbine engine of claim 16, wherein the scallop feature extends radially from the first radial side to a fastener diameter of at least one of the first and second fastener holes (scallop feature extends to and meets the fastener diameter as seen in Fig. 7, and highlighted in the annotations of figure 7 below).

    PNG
    media_image3.png
    659
    858
    media_image3.png
    Greyscale

Regarding claim 20, Jasko teaches the invention as discussed above for claim 16, and it further teaches:
The gas turbine engine of claim 16, wherein the scallop feature extends circumferentially between a fastener diameter of each of the first and second fastener holes (Fig. 6 shows the scallop features located circumferentially between the fastener holes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9 and 10 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jasko 20100316484.
Regarding claims 8, 9 and 10, Jasko teaches the invention as discussed for claim 1, and Jasko further teaches the limitations described by the functional language in claims 8, 9 and 10. 
The recited functional limitations of claims 8, 9 and 10 are functional recitations and are accorded little patentable weight because they do not distinguish the claimed invention in terms of structure. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114. Jasko teaches the scallop feature of claim 1 as discussed above. The flange, being constrained, will necessarily contain a stress proximate the outer diameter of each of the first and second fastener holes induced by at least one of a pressure differential and a thermal gradient across the flange body extending radially from an inner radial side of the flange body to an outer radial side of the flange body (due to environmental pressures and temperatures). As to reducing the above stress, Applicant’s disclosure indicates that by removing material with at least one scallop feature, stress is reduced. In the instant case, the prior art structure includes scallop features that remove material from the 
In the alternative, Jasko shows the scallop features proximate the outer diameter of the fastener holes; one of ordinary skill in the art would understand the scallop features reduce the stress induced by pressure differential and thermal gradient (from a heat source located towards the inner radial side of the engine and the flange) across the flange body (¶¶0035-0036), in the same manner as described in paragraph 0040 in the Specification section of the present application. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of JASKO such that the scallop features remove material from the flange body (¶0036), thereby being capable reducing a stress of the flange body proximate an outer diameter of each of the first and second fastener holes, wherein the stress is induced by at least one of a pressure differential and a thermal gradient across the flange body that extends radially from an inner radial side of the flange body to an outer radial side of the flange body. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Conclusion
The prior art made of record in the attached PTO-892, and not relied upon above, is considered pertinent to applicant's disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberto T. Igue whose telephone number is (303)297-4389.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO TOSHIHARU IGUE/Examiner, Art Unit 3741                                                                                                                                                                                                        
/JASON H DUGER/Primary Examiner, Art Unit 3741